Title: [Diary entry: 23 July 1785]
From: Washington, George
To: 

Saturday 23d. Mercury at 79 in the Morning—78 at Noon and 80 at Night. Wind Westwardly in the forenoon, but quite calm afterwards; afternoon cool. Rid to Muddy hole and River Plantations. Finished my Hay Harvest in the Neck. Perceived a few Plants of the Pride of China (the Seed of which were Sowed on the 13th. of June) to be coming up. And also the Jien pien Cou fa—between the 8 & 9 pegs and the Seeds without name (only one) between the 4 & 5 pegs—the 1st. in the Second, & the other in the 3d. Row of the Chinese Sowing. These tho unnoticed at the time have been up several days.